NO. 07-11-0259-CR

                                IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                         AT AMARILLO

                                            PANEL C

                                     NOVEMBER 10, 2011


                                       JAVIER BRIONES,

                                                                         Appellant
                                                 v.

                                    THE STATE OF TEXAS,

                                                                         Appellee
                              ___________________________

              FROM THE 64TH DISTRICT COURT OF SWISHER COUNTY;

           NO. A4310-1003; HONORABLE ROBERT W. KINKAID, PRESIDING


                                    Memorandum Opinion


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Javier Briones (appellant) appeals his conviction for assault causing bodily

injury/family violence. Pursuant to a plea agreement, appellant was placed on deferred

adjudication. Subsequently, the State filed a motion to adjudicate his guilt. Appellant

pled true to one allegation1 and not true to the other six. At the close of the hearing, the

trial court adjudicated appellant guilty and sentenced him to six years in prison.



       1
         Appellant tested positive for marijuana in February of 2011 and admitted to using it to his
probation officer, which was the basis for this allegation in the State’s motion.
       Appellant’s appointed counsel filed a motion to withdraw, together with an

Anders2 brief, wherein he certified that, after diligently searching the record, he

concluded that the appeal was without merit. Along with his brief, appellate counsel

filed a copy of a letter sent to appellant informing him of counsel’s belief that there was

no reversible error and of appellant’s right to file a response pro se. By letter dated

September 15, 2011, this court notified appellant of his right to file his own brief or

response by October 17, 2011, if he wished to do so. Appellant filed a response.


       In compliance with the principles enunciated in Anders, appellate counsel

discussed two potential areas for appeal.                    They included the 1) sufficiency of the

evidence and 2) punishment assessed. However, counsel then proceeded to explain

why the issues were without merit.


       In addition, we conducted our own review of the record to assess the accuracy of

appellate counsel’s conclusions and to uncover any arguable error pursuant to Stafford

v. State, 813 S.W.2d 508 (Tex. Crim. App. 1991). After doing so, we concur with

counsel’s conclusions.


       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.3




                                                     Brian Quinn
                                                     Chief Justice
Do not publish.




       2
           See Anders v. California, 386 U.S. 738, 744-45, 87 S.Ct.1396,18 L.Ed.2d 493 (1967).
       3
           Appellant has the right to file a pro se petition for discretionary review from this opinion.

                                                         2